Title: Adams’ Minutes of the Trial: Plymouth Superior Court, May 1769
From: Adams, John
To: 


       Keen vs. Turner.
       Keens Witnesses.
       Ed. Thomas. Known Georges Meadow 30 Years. Carted the Grass 2 Years. It was a very good Piece of fresh Meadow. I went in with a full Team without miring. Last August I saw it. The Meadow very much altered. The Meadow wet. Ditching and clearing the Brook could not wholly prevent the Damage.
       Wm. Cox. Deposition. Vid.
       Elisha Barker. Both Sides lay open to a Pasture 7 Years. Sold it since the Mill was built. Liable to great freshets. All a Pond. My father who owned the Meadow consented to sett up this Mill. Mills 100 Years. Drand off 10. Apl.
       Saml. Tayler. 1764, 5, 6. I got the Hay. One Year it Spoilt the Hay. I understood that Turner said he would stop his Mill one day. But at Night let it go.
       Amos Witherel. Subject to freshits, the Water grows the Weeds. I cant tell whether, occasiond by the Mill.
       Wm. Hetherd. Ditto.
       Mr. Soper. Brook worn away. Meadow much damaged by the Water, coming repeatedly upon it.
       Eliazer Hamlen. Boggy Land, bad fodder. Mill set agoing and I saw the Channell fill, and overflow the Meadow. Water has not so good a passage as it might have. Must dig lower than the Bottom of the Brook.
       James Cox. The Brook not filled by the natural Stream.
       Isaac Keen. Deposition. Vid.
       Fra. Keen. Deposition. Vid.
       Leonard. Our Witnesses. An unfavourable Case.
       Coll. Turner. 1738, 9, 40, 41. I hird it. I was told I must be carefull and watch my Time. Once I went after a Rain and my Cocks were half leg deep in Water. It is rather wetter, than it was when I cutt it. It was miry from End to End. A great deal more Grass now than when I had it. Next the Brook as good. The rest not. The Brook might be easily cleared so as to convey all the Water off.
       Aaron Sole. Of Opinion the Meadow is betterd by the flow. I have some Meadow that grows worse without overflowing. The Saw Mill went Winter and summer many Years.
       Barker. Very full. The flow an Advantage. Ton to an acre last Year, glad to cutt by Halves.
       Mr. Hatch. Viewed it, and the Brook. My opinion that the Brook cleard out and Meadow ditched, the flow would be a great Advantage. Offer to clear it out. Answerd that would not Answer any Purpose. 2 Men in a day would clear the Brook, and by stopping a few Places in the Banck, one Rod would not be flowed.
       Seth Briggs. Logs across the River, almost buried in sand. A bridge about 30 Years, furrd with Sand, so that Weeds grow quite across the Brook. A good Crop last Year and good Grass. 4 foot fall, in 40 Rod.
       Barnab. Briggs. Juror.
       David McGoon. Offered to help clear the Brook.
       Jno. Chapman Jnr.
       Mr. Palmer. Such Meadows generally as good again for the water.
       Jno. Turner Jnr. 5. Bushells in 24 Hours.
      